           Case 1:05-cr-01115-ER Document 289 Filed 07/09/21 Page 1 of 6




From: Ulysses T. Ware (#38)



To: Office of the District Clerk (SDNY)



Date: July 9, 2021


RE: Filing the enclosed pleadings on the 04cr1224 (SDNY) and 05cr1115 (SDNY) dockets.



        Please file the enclosed pleading and please properly and correctly identify the enclosed
as a pleading:

Letter dated July 9, 2021, to Chief Judge Laura Taylor Swain re: Reassignment of former District
Judge William H. Pauley, III (deceased) pending matters in United States v. Ware, 04cr1224
(SDNY) and 05cr1115 (SDNY), (the “Ware Judicial and Prosecutorial Misconduct Cases”)


on the applicable dockets.

        In the future, please serve Mr. Ware via email at utware007@gmail.com with a copy of

the Government’s filings, as well as all of your orders or directives entered in this matter, due

to the slowness of the U.S. Mail.




/s/ Ulysses T. Ware




Page 1 of 6
July 9, 2021
Request for immediate assignment of pending matters before deceased district judge William H. Pauley, III.
             Case 1:05-cr-01115-ER Document 289 Filed 07/09/21 Page 2 of 6




             Case Nos. 04cr1224 (SDNY) and 05cr1115 (SDNY) (#38)
Submitted on July 9, 2021, by email to: Temporary_Pro_Se_Filing@nysd.uscourts.gov

/s/ Ulysses T. Ware
Ulysses T. Ware, individually, and as
the legal representative for the estate
of third-party surety Mary S. Ware.
123 Linden Blvd., Suite 9-L
Brooklyn, NY 11226
(718) 844-1260 phone
utware007@gmail.com

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK
United States of America, et al.,
       Plaintiff, Petitioner,
       Cross Respondent,

        v.

Ulysses T. Ware, et al.,
        Defendant, Respondent,
        And Cross Petitioner.
Letter dated July 9, 2021, to Chief Judge Laura Taylor Swain re: Reassignment of former District
Judge William H. Pauley, III (deceased) pending matters in United States v. Ware, 04cr1224
(SDNY) and 05cr1115 (SDNY), (the “Ware Judicial and Prosecutorial Misconduct Cases”).

                                          Certificate of Service
I Ulysses T. Ware certify that I have this 9th day of July 2021 served the persons listed below with a
copy of this pleading:

        AUSA Jeffrey R. Ragsdale, Counsel DOJ’s Office of Professional Responsibility
        AUSA Melissa Childs, AUSA John M. McEnany, Acting USA Audrey Strauss
        USAG The Hon. Merrick Garland




Page 2 of 6
July 9, 2021
Request for immediate assignment of pending matters before deceased district judge William H. Pauley, III.
           Case 1:05-cr-01115-ER Document 289 Filed 07/09/21 Page 3 of 6




                                  Office of Ulysses T. Ware
                                              123 Linden Blvd.
                                                  Suite 9-L
                                             Brooklyn, NY 11226
                                               (718) 844-1260
                                           utware007@gmail.com

                                                  July 9, 2021

                                            Time of the essence

The Honorable Chief Judge Laura Taylor Swain
United States District Court (SDNY)
U.S. Courthouse
500 Pearl St.
New York, NY 10007

RE: Reassignment of former District Judge William H. Pauley, III (deceased) pending matters in
United States v. Ware, 04cr1224 (SDNY) and 05cr1115 (SDNY), (the “Ware Judicial and
Prosecutorial Misconduct Cases”).

Dear Chief Judge Swain:

         I am writing this inquiry in regard to the above Ware Judicial and Prosecutorial
Misconduct Cases that were currently pending before Judge Pauley before his untimely death.
On July 6, 2021, Mr. Ware sought emergency relief in an application for a Kordel evidentiary
hearing (Dkt. 277) where Judge Pauley was a named unindicted co-conspirator in the knowing,
willful, and bad faith criminal concealment and suppression of dispositive material Brady
exculpatory and exoneration evidence willfully concealed by the USAO in violation of written
Brady disclosure court orders. A criminal violation of 18 USC 401(2), and 401(3), criminal
contempt.

       Judge Swain this matter is of the utmost importance to Mr. Ware who has, is, and will
continue to suffer irreparable harm unless this pending emergency matter is immediately
adjudicated on the merits. Accordingly, Mr. Ware is requesting that you, as the Chief District
Court Judge, intervene in the interest of justice and immediately assign the Ware Judicial and
Prosecutorial Misconduct Cases to an impartial and unbiased district court judge for emergency
processing pursuant to your supervisory powers.




Page 3 of 6
July 9, 2021
Request for immediate assignment of pending matters before deceased district judge William H. Pauley, III.
           Case 1:05-cr-01115-ER Document 289 Filed 07/09/21 Page 4 of 6




        Also currently pending before Judge Pauley is (i) Dkt. 250, the Government’s bogus,
frivolous, vexatious, bad faith, filed for an improper purpose motion, per se prosecutorial
misconduct in filing and arguing statutorily barred and prohibited1 claims; (ii) Mr. Ware’s
opposition to Dkt. 250, cross Rule 46(g) motion2 to exonerate cash bail, and challenge to the
Court’s Article III subject matter jurisdiction3; (iii) Mr. Ware’s application for Rule 11(c), 28 USC
1927, and inherent power sanctions proceeding against the Government’s lawyers; (iv) Mr.
Ware’s Rule 33 motion for a new trial based on the willful and intentional concealment and
suppression of material Brady exculpatory and exoneration evidence and Rule 42(b) motion to
show cause for willful civil and criminal contempt (Dkt. 263) which the Government has not filed
any response in opposition; and lastly, (v) Mr. Ware’s July 6, 2021, Emergency Application for a
Kordel evidentiary hearing (Dkt. 277) which the Government was served on July 6, 2021, but no
response has been filed as of July 8, 2021.

         Judge Swain the Government has ostensibly taken the irrational prosecutorial litigation
position of no response in opposition, a concession to the claims and contentions in Mr. Ware’s
filings, which legally suggest and imply that the Government lacks any good-faith non-frivolous
opposition facts or law to overcome Mr. Ware’s claims and contentions. An untenable position
for the Government and former Judge Pauley. The Government being the plaintiff in 04cr1224
and 05cr1115 has the constitutional and statutory (28 USC 547) burden of proof to establish
standing and the court’s subject matter jurisdiction (Article III and 18 USC 3231) over its pending
per se frivolous claims, and over the charges in its indictments. That the Government cannot
legally do, a legal impossibility.

       Mr. Ware is requesting, due to the emergency nature of the ongoing pending
proceedings, and the indisputable fact that Mr. Ware has, is currently, and will continue to suffer
irreparable harm if these matters are not immediately addressed, that you in your official
supervisory capacity as Chief Judge have former Judge Pauley’s pending matters concerning the

1
 The Government’s motion asserted 28 USC 2044 which is inapposite to a “third-party surety” and 18 USC
3613(a)(1) requires that all collection must be commenced within “ten years” (i.e., 2017 and 2019,
respectively) from assessment of the fine, restitution order, or other criminal assessment. All per se
statutorily moot, and thus, per se frivolous, bad faith, baseless in law and fact, vexatious, and filed for an
improper purpose in violation of Rule 11(c) and 28 USC 1927.

2
 Mr. Ware voluntarily surrendered on November 27, 2007, which the Government conceded in its Dkt.
250, and thus, all conditions of bail were satisfied, which required the district court (Pauley, J.) to
exonerate all cash bail deposited by third-party surety Mary S. Ware ($25,000.00), conceded by the
Government in its June 24, 2021, letter, Dkt. 272.

3
 The district court currently and has lacked all Article III and statutory subject matter jurisdiction over its
proceedings that are null and void ab initio; the Government lacked all probable cause to initiate and
failed to charge justiciable “offenses” in its bogus and fraudulent indictments as required by 18 USC 3231.

Page 4 of 6
July 9, 2021
Request for immediate assignment of pending matters before deceased district judge William H. Pauley, III.
             Case 1:05-cr-01115-ER Document 289 Filed 07/09/21 Page 5 of 6




above matters reassigned immediately to an impartial and unbiased district judge for processing
on the merits. Mr. Ware respectfully asks that you notify the parties of the case reassignment so
that these matters can be immediately addressed.

        If the Court has any questions the undersigned can be reached at (718) 844-1260, via
email: utware007@gmail.com, or at the above address.




Sincerely,

________________________________
/s/ Ulysses T. Ware

Cc:     AUSA Melissa Childs, acting USA Audrey Strauss, AUSA John M. McEnany, Jeffrey R.
        Ragsdale, Counsel, DOJ’s Office of Professional Responsibility.
        The Hon. USAG Merrick Garland




Page 5 of 6
July 9, 2021
Request for immediate assignment of pending matters before deceased district judge William H. Pauley, III.
           Case 1:05-cr-01115-ER Document 289 Filed 07/09/21 Page 6 of 6




                                                Exhibit #1




Page 6 of 6
July 9, 2021
Request for immediate assignment of pending matters before deceased district judge William H. Pauley, III.
